COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Osa Alohaneke v. The State of Texas

Appellate case number:      01-18-00102-CR

Trial court case number:    15-DCR-069234

Trial court:                400th District Court of Fort Bend County

        Appellant, Osa Alohaneke, has filed a pro se motion to obtain a copy of trial
transcripts “to prepare, present, and prosecute issues on appeal not raised in counsel’s
Appellate Brief.” Appellant is represented by appointed counsel on appeal, and counsel
has filed a brief on appellant’s behalf. Appellant is not entitled to hybrid representation
in this appeal. See Robinson v. State, 240 S.W.3d 919, 921–22 (Tex. Crim. App. 2007)
(stating defendant not entitled to hybrid representation, that is, “representation partly by
counsel and partly by self”); see also Ford v. State, 794 S.W.2d 863, 868 (Tex. App.—El
Paso 1990, pet. ref’d) (explaining appellant represented by counsel has right to file pro se
brief in addition to counsel’s brief only when counsel presents “a frivolous appeal
brief”).1
       Accordingly, we deny appellant’s motion.
       It is so ORDERED.

Judge’s signature: /s Julie Countiss
                    Acting individually       Acting for the Court

Date: __January 24, 2019___




1
       Appellant’s appointed counsel has not filed a brief concluding that this appeal is
       frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).